IN THE
                                TENTH COURT OF APPEALS

                                        No. 10-14-00213-CR

                              EX PARTE TERRY LEE NELSON


                                        Original Proceeding



                                  From the 13th District Court
                                    Navarro County, Texas
                                   Trial Court No. 32,660-CR


                                MEMORANDUM OPINION


        Terry Lee Nelson has filed a “motion for the reinstatement of appeal rights and

discretionary review.”1 In his motion, he seeks what is in effect post-conviction habeas

relief, alleging actual innocence, ineffective assistance of counsel, and complaints about

the trial court. He asks that we review his case, reinstate his appeal rights, and order a

discretionary review.

        An intermediate court of appeals has no jurisdiction over post-conviction writs of

habeas corpus in felony cases. See Ex parte Martinez, 175 S.W.3d 510, 512-13 (Tex.

1
 The motion lacks proof of service. A copy of all documents presented to the Court must be served on all
parties (i.e., the district attorney) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. To expedite
this matter, we implement Rule of Appellate Procedure 2 to suspend these requirements. Id. 2.
App.—Texarkana 2005, orig. proceeding) (citing TEX. CODE CRIM. PROC. ANN. art.

11.07(3)(a), (b) (Vernon 2005)); Self v. State, 122 S.W.3d 294, 294-95 (Tex. App.—Eastland

2003, no pet.) (same). The Court of Criminal Appeals and this court have recognized

that “the exclusive post-conviction remedy in final felony convictions in Texas courts is

through a writ of habeas corpus pursuant to [article] 11.07.” Olivo v. State, 918 S.W.2d
519, 525 n.8 (Tex. Crim. App. 1996); see Ex parte Mendenhall, 209 S.W.3d 260, 261 (Tex.

App.—Waco 2006, no pet.). Furthermore, the courts of appeals do not have original

habeas corpus jurisdiction in criminal law matters. Ex parte Hearon, 3 S.W.3d 650 (Tex.

App.—Waco 1999, orig. proceeding) (citing Dodson v. State, 988 S.W.2d 833, 835 (Tex.

App.—San Antonio 1999, no pet.); and Sanders v. State, 771 S.W.2d 645, 650 (Tex. App.—

El Paso 1989, pet. ref’d)); Ex parte Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso

1994, orig. proceeding).

       Because we have no jurisdiction over what is in effect a post-conviction habeas

corpus proceeding in a felony case, we dismiss Nelson’s motion.



                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 7, 2014
Do not publish
[OT06]




Ex parte Nelson                                                                     Page 2